Citation Nr: 9902000	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-35 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder, and headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had active service from June 1953 to May 1955.  
This matter comes before the Board of Veterans Appeals 
(Board) from a rating decision of the New Orleans, Louisiana 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Entitlement to service connection for a temporal lobe seizure 
disorder and headaches was denied by a rating decision in 
July 1963, as it preexisted service and was not aggravated or 
increased in intensity during service.  Headaches were found 
to be part of the seizure disorder. The appellant was 
notified of that action and failed to timely disagree 
therewith, accordingly, that rating became final.

This appeal comes before the Board of Veterans Appeals 
(Board) from the veterans subsequent unsuccessful attempts 
to reopen his claim.  

The RO denied the veterans attempts to reopen his claims for 
a seizure disorder, and a headache disorder in February 1995, 
and January 1996.  In a Statement of the Case dated in July 
1996, the RO noted that the veterans claims file had been 
missing at the time of the last rating, and recently located.  
A review revealed the prior final determination.

The RO has denied the veterans most recent attempt to reopen 
his claims on the basis that he has failed to submit new and 
material evidence of service connection for the disabilities 
in question.  It is noted that the veterans initial claim 
was for compensation as well as for a pension.  By a rating 
decision in July 1997, the RO granted a nonservice pension 
for the veteran.  Thus, that issue is in need of no further 
appellate consideration at this time.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the RO erred when it 
determined that new and material evidence had not been 
received to reopen his claim for entitlement to service 
connection for a seizure disorder, and headache disorder.  He 
specifically alleges that his current seizure and headache 
disorder was initially incurred while on active duty.  It is 
asserted that he was struck in the head during training, and 
that he had seizures and headaches for the first time after 
that trauma.  His representative has joined in these 
contentions.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
not been submitted by the veteran which would permit him to 
reopen his claim of entitlement to service connection for a 
seizure and headache disorder.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellants appeal has been obtained by 
the RO.  

2.  Service connection for a seizure and headache disorder 
was denied by the RO in a decision in July 1963, as the 
disorder preexisted service and was not aggravated or 
increased in intensity during service.  Headaches were found 
to be part of the seizure disorder.  The veteran was informed 
of this decision and failed to timely disagree therewith, 
accordingly, that rating became final.  

3.  The evidence received into the record since the prior 
denials is not so significant that it must be considered with 
evidence previously assembled to fairly decide the merits of 
the case as it is cumulative and not probative, and when 
viewed in the context of the entire record.

CONCLUSION OF LAW

Evidence received since the July 1963 rating decision, 
denying entitlement to service connection for a seizure and 
headache disorder, is not new and material and the claim is 
not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the  well grounded 
requirement shall not apply with regard to reopening 
disallowed claims and revising prior final determinations.  
See Jones v. Brown, 7 Vet. App. 134 (1994).  All pertinent 
evidence has been developed and there are no contentions of 
additional information which would be useful to this claim.

Service connection was denied for a seizure and headache 
disorder in an unappealed rating decision, dated in July 
1963. 

In making that decision, the RO considered the evidence then 
of record which included the appellants enlistment and 
separation physical examinations, and service medical records 
which note that in July through September 1953, he was 
treated for epileptiform seizures, headaches, fainting, and 
hyperventilation.  The examiner noted that he had several 
spells of blackouts in basic training related to unconscious 
anger.  The veteran reported that his first attacks were at 
age 15. The records noted that the seizures existed prior to 
service (EPTS).  There were no further complaints in service.  
The separation physical examination was negative.
 
Post service VA hospital records date from May 1963, and note 
complaints of intermittent seizures, moderate dizziness, and 
headaches since 1953. The RO found the veteran to be 
suffering from a temporal lobe seizure disorder with 
headaches which preexisted service, and was not aggravated or 
increased in intensity during service, and found the disorder 
to be non-service connected.  38 C.F.R. § 3.303.  The veteran 
was notified of the denial of benefits; but, failed to 
initiate a timely appeal.  Consequently, that determination 
is final.  38 U.S.C.A. § 7105.
 
Prior final rating decisions may only be reopened upon the 
receipt of additional evidence which, under the applicable 
statutory and regulatory provisions, is both new and 
material.  38 U.S.C.A. §§ 5108, 7105.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156 (a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellants military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a) (1998).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then 
the showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease occurred in service.  38 C.F.R. 
§ 3.303(d).  

As noted above, service connection for a seizure disorder 
with headaches had been denied in July 1963. The service 
medical records noted that in July to September 1953, he was 
treated for epileptiform seizures, fainting spells, 
dizziness, hyperventilation, and headaches.  These were 
reported as first occurring when he was 15 years old.  The 
records noted that the seizures existed prior to service. 
There were no additional complaints of headaches or dizziness 
for the remainder of service.

It is also noted that no complaints of any seizure or 
headache disorder appear in the record until a VA hospital 
summary in May 1963, 8 years after service.  The veteran 
complained of intermittent headaches since 1953, accompanied 
by moderate dizziness and tendencies towards blacking out. 
The examiners noted that during his blackout spells and 
frequent episodes of dizziness he tended towards the bizarre.  
This summary included an EEG suggestive of a temporal lobe 
seizure, treated and improved. He appeared to be extremely 
anxious with a passive dependent personality, and a tendency 
to overemphasize organic symptomatology, and to escape into 
illness, which while organically present were over 
exaggerated. Nothing in the records related this pathology to 
service.

Rating decisions in February 1995, and January 1996 denied 
service connection for seizures and headache disorders.  
Apparently the service records were not in the veterans file 
at the time of these determinations, and the RO was unaware 
of the prior final rating action.  

An SOC dated in July 1996, noted that the veterans claims 
file had been located.  A review revealed the previous final 
denial of service connection for seizures and headaches in 
July 1963.

At a hearing at the RO in October 1996, the veteran denied 
having seizures when he was 15 years old, and testified that 
his seizures and headaches began after being hit in the head 
with a rifle.  After the trauma his head swelled, and he 
complained of pain, bruises and infection in his head. A 
private in charge attempted to keep his injury hidden from 
the unit commander.  He was treated secretly, after duty 
tours, and on weekends, and no records were kept.  
Subsequently he had epileptic seizures, or blackouts.  He 
reportedly no longer has total falling out seizures. He would 
get dizzy and have headaches, but never had taken any 
medication for seizures, other then aspirin.  He was recently 
found 100 percent disabled by the Social Security 
Administration, but was not evaluated for seizures, only for 
headaches.  

In a VA examination in June 1997, he again reported his first 
seizure was in service.  Following service he had his second 
seizure and took Dilantin for a year. He did not have any 
more seizures for several years, until about 3 or 4 months 
ago when he had 2 seizures, one of which was witnessed by his 
wife.  He was dizzy and passed out, with no aura or warning.  
His wife stated that he had tonic clonic convulsions for a 
few seconds, then woke up confused, and had to go to the 
bathroom.  He was seen at the Baton Rouge clinic but was not 
put on any medication.  An EEG was normal.

His headaches had reportedly continued for several years.  At 
first they were very frequent and then gradually eased.  He 
was however again having them more frequently. They are 
characterized as starting in the left temporal region with 
severe eye pain throbbing in character and radiating to the 
back of the head.  He has photophobia, and takes Bufferin to 
ease his pain and tries to sleep.  He gets 2 headaches a week 
lasting for 1 to 2 hours.  The diagnosis was a possible 
seizure disorder although he had remission for a long time, 
and migraine headaches.

By a rating decision in July 1997, the RO denied service 
connection for a seizure and headache disorder as no new and 
material evidence to reopen the claims were received.  The RO 
however granted a nonservice pension.

VA medical summaries from August 1997 noted that a tomography 
in June 1997 revealed a  pineal mass.  An 
electroencephalogram indicated several areas of epileptic 
activity. An MRI of the brain noted patchy increased signal 
in the periventricular and deep white matter of the brain, 
otherwise the brain demonstrated normal signal and 
morphology. None of these records, some of which were new to 
evaluators, associate the pathology noted with any event or 
occurrence in service.

At the time of the prior decision, it was held that a seizure 
disorder and headaches pre-existed service and were not 
aggravated therein.  Significantly, none of the records 
contained any history of head trauma, nor is it indicated 
that there was treatment for head trauma.  The appellant 
contends now that this is because it was kept quiet.  The 
records reveal, however, treatment for the seizures and 
headaches, with a specific history of preservice episodes.  
The reported head trauma was not noted in the post-service 
period when the appellant claimed service connection for the 
pathology.

Moreover, the appellant is not competent to associate any 
reported in-service head trauma with seizures, and such 
connection is not made by any competent evidence on file.  
Thus, evidence added to the record since the last denial is 
not new and material and the claims are not reopened.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a seizure and 
headache disorder, and the appeal is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 
- 2 -
